       Case 1:20-cr-00397-PGG Document 116 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

           - against -
                                                                 ORDER
ROBERT RICHARDS,
                                                             20 Cr. 397 (PGG)
                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

            The conference in this matter scheduled for July 27, 2021 is adjourned sine die.

Dated: New York, New York
       July 26, 2021
